[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                            NOVEMBER 29, 2005
                                  No. 05-11076               THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                            ________________________

                   D. C. Docket No. 04-00050-CR-FTM-29SPC

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                        versus

ISAAC J. REED,
a.k.a. Elderidge Percell Rolle,

                                                          Defendant-Appellant.


                            ________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                         _________________________

                                  (November 29, 2005)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Isaac J. Reed appeals his conviction and 188-month sentence for possession
with intent to distribute five grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(iii). On appeal, Reed argues that the court erred

when it sentenced him pursuant to the career offender guideline, U.S. Sentencing

Guidelines Manual, § 4B1.1, because it increased his sentence based on findings

of facts that were neither charged in the indictment nor stipulated to at the plea

hearing. He argues under Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531,

159 L. Ed. 2d 403 (2004) and United States v. Booker, 543 U.S. __, 125 S. Ct. 738

(2005) that the Fifth Amendment requires that his prior criminal offenses be

alleged in the indictment, and that the Sixth Amendment prohibits his sentence

from being increased based on facts never stipulated to nor proven to a jury. Reed

also argues that although the district court acknowledged that it was operating

under an advisory Guideline scheme, it erred when it proceeded to sentence Reed

as if the Guidelines were still mandatory.

      Because Reed objected to an enhancement to his sentence in the district

court, we review the sentence de novo, and will reverse only if any error was

harmful. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005) (per curiam).

The government has the burden of showing that any error was harmless beyond a

reasonable doubt. Id.

      Although the parties disagree over whether Reed admitted his prior



                                             2
convictions at his sentencing hearing, we do not need to rule on this issue. In

Almendarez-Torres v. United States, 523 U.S. 224, 228-47, 118 S. Ct. 1219, 1223-

33, 140 L. Ed. 2d 350 (1998), the Supreme Court held that the government need

not allege in its indictment and need not prove beyond a reasonable doubt that a

defendant had prior convictions for a district court to use those convictions for

purposes of enhancing a sentence.

      Reed suggests that decisions subsequent to Almendarez-Torres, such as

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000);

Blakely, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403; and Shepard v. United

States, 125 S. Ct. 1254, 161 L. Ed. 2d 205 (2005), cast doubt over Almendarez-

Torres’s validity. We have held, however, that, until the Supreme Court explicitly

overrules Almendarez-Torres, it is still law that is binding upon this Court. United

States v. Camacho-Ibarquen, 410 F.3d 1307, 1316 n.3 (11th Cir. 2005) (per

curiam) (citations omitted), cert. denied, ___ S. Ct. ___ (U.S. Oct. 11, 2005); see

also, e.g., United States v. Orduno-Mireles, 405 F.3d 960, 963 (11th Cir. 2005)

(citations omitted). Because the Supreme Court has not overruled Almendarez-

Torres, it still controls the outcome of this case. Accordingly, the district court

committed no Blakely/Booker error in considering Reed’s prior convictions at

sentencing.



                                           3
       Furthermore, we reject Reed’s claims that the district court imposed an

unreasonable sentence in excess of the statutory maximum without proper

consideration of the sentencing factors in 18 U.S.C. § 3553(a). We have held that

in conducting a review for reasonableness, “nothing in Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” 1 United

States v. Scott, 11th Cir. 2005, ___ F.3d ___, (No. 05-11843, Sept. 27, 2005). As

to what constitutes the statutory maximum in a post-Booker era, we have stated

that because Booker made the Guidelines advisory, the Guidelines’ various top

ranges no longer constitute “little relevant maximums,” leaving “as the only

maximum sentence the one set out in the United States Code.” 2 United States v.

Duncan, 400 F.3d 1297, 1303 (11th Cir.), cert. denied, ___ S. Ct. ___ (U.S. Oct.

11, 2005). We hold that the district court adequately considered the relevant

factors in 18 U.S.C. § 3553(a) when the court stated that the sentence was

appropriate based on all of the facts of the case and the amount of drugs



       1
         Section 3553(a) provides that district courts imposing a sentence must first consider,
inter alia, the nature and circumstances of the offense; the history and characteristics of the
defendant; the need for the sentence to reflect the seriousness of the offense, promote respect for
the law, and provide just punishment for the offense; and the kinds of sentences and sentencing
range the Guidelines established. See 18 U.S.C. § 3553(a).
       2
         The statutory maximum sentence for Reed would be 40 years, which is well above his
actual sentence. 21 U.S.C. § 841(b)(1)(B).

                                                 4
attributable to the defendant.

      Finally, the district court did not treat the Guidelines as mandatory in

violation of Booker. Booker, 545 U.S. ___, 125 S. Ct. at 756-57. The district court

specifically acknowledged that it could only consider the Guidelines to be

advisory. Furthermore, as stated supra, the district court appropriately based the

sentence upon consideration of the factors in 18 U.S.C. § 3553(a).

      Based on a review of the record and the parties’ briefs, we discern no

reversible error. Accordingly, we affirm Reed’s conviction and sentence for

possession with intent to distribute five grams or more of cocaine base, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii).

      AFFIRMED.




                                          5